Citation Nr: 1813372	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-33 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 2011, for the grant of a 50 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 29, 2011, for the grant of a 20 percent rating for degenerative changes, lumbar spine, with right side sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from November 1987 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to a rating in excess of 50 percent for PTSD was raised by the record in June 2014 and February 2018, and the issue of entitlement to a rating in excess of 20 percent for degenerative changes, lumbar spine, with right sided sciatica, was raised by the record in February 2018.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

In February 2018, prior to the promulgation of a decision in the current appeal, the Veteran's representative requested that the claims for earlier effective dates for the grant of increased ratings for PTSD and degenerative changes, lumbar spine, with right side sciatica, be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an effective date earlier than July 29, 2011, for the grant of a 50 percent rating for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an effective date earlier than July 29, 2011, for the grant of a 20 percent rating for degenerative changes, lumbar spine, with right side sciatica have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In a written statement received in February 2018, the Veteran's representative withdraw the claims for effective dates earlier than July 29, 2011 for the grant of a 50 percent rating for PTSD and a 20 percent rating for degenerative changes, lumbar spine, with right side sciatica.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The claim for an effective date earlier than July 29, 2011, for the grant of a 50 percent rating for PTSD is dismissed.

The claim for an effective date earlier than July 29, 2011, for the grant of a 20 percent rating for degenerative changes, lumbar spine, with right side sciatica is dismissed.


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


